DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The request filed on 04/25/2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 contains the limitation “an second end plate” in part b. This is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-15, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 have been amended to include the limitation “having opposite vertical ends disposed horizontally from one another”. Vertical ends are not recited in the specification, opposite or otherwise in the original disclosure and provide a different scope than originally disclosed, such as a broader or narrower scope. This constitutes new matter.

Claims 2-6 and 10-11 are rejected for depending from rejected claim 1. Dependent claims include all limitations of the claims from which they depend, and inherit their new matter issues.

Claims 13-15 and 19-23 are rejected for depending from rejected claim 12. Dependent claims include all limitations of the claims from which they depend, and inherit their new matter issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 12.
	Claim 12 recites “… said first hole having a polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said first hole…said second hole having said polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said second hole…”. It is unclear how the same polymer and adhesive reinforcing member can surround the first hole and the second hole at the same time. Please clarify.

	Claims 13-15 and 19-23 are rejected for depending from rejected claim 12. Dependent claims include all limitations of the claims from which they depend, and inherit their clarity issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 10-12, 14, 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,915,153 – Toti in view of US Pat. 2,753,588 – Grosh, US Pat. 3,936,906 – Takazawa, and US Pat. 8,327,476 – Paratore.

Regarding claim 1:
An embodiment of Toti shown in Figures 1-16 teaches a retractable covering having opposite vertical ends disposed horizontally from one another movable between extended and retracted positions (Fig 1) and said retractable covering comprising:
a. a fabric covering panel (Fig 1, 10) having a polymer and adhesive reinforcing member (Fig 6, 13) attached to said covering panel and having a plurality of pleats (Column 6, lines 37-38; fabric having …pleats…) and said fabric covering panel having a first proximal pleat and a second distal pleat and being horizontally collapsible; 
b. an elongated horizontal headrail (Fig 1, 11) comprising of a headrail rail comprising of a horizontal rail having a first end and a second end and 
c. said headrail rail having at least two tracks (See annotated Fig 6) wherein a first track is configured to support a distal first trolley (Fig 5, 29) and a proximal first trolley (Fig 5, 30) and a second track is configured to support at least one second trolley (Fig 6, 12); 

    PNG
    media_image1.png
    561
    559
    media_image1.png
    Greyscale

d. said distal first trolley (Fig 5, 29) is fixed to said headrail rail (Column 8, lines 51-55; It should be understood that the drape edge stabilizer arrangements shown in FIGS. 8-15 could also be mounted to a fixed drape edge carrier, that is, one which is fixed in position on the inside of the traverse track.)
e. and supports a first vertical rail (Fig 2, 20) and said proximal first trolley (Fig 5, 30) supports a second vertical rail (Column 2, lines 40-43) and said proximal first trolley is moveable in said first track (Column 2, lines 37-39) and said at least one second trolley (Fig 6, 12) supports said fabric covering panel (Fig 6, 10) and said second trolley is moveable in said second track; 
l. said at least one second trolley (Fig 6, 12) supports said fabric covering panel and said fabric covering panel attached to said polymer and adhesive reinforcing member (Fig 6, 13) and said fabric covering panel attaches to said at least one second trolley (Fig 6, 12) by at least one fabric carrier (Fig 6, 37) which is attached to said fabric covering panel having a polymer and adhesive reinforcing member attached to said fabric covering panel, having the polymer and adhesive reinforcing member adapted to receive the said fabric carriers (Column 8, lines 29-30; Hanger portion 37 extends vertically from the carriage 35 and attaches to the stabilizing strip 13.); and said second trolley is moveable in said second track
m. said fabric covering panel (Fig 6, 10) being attached and suspended from said head rail by the at least one second trolley (Fig 6, 12).
n. wherein the each of the retractable covering vertical ends is moveable in a horizontal direction toward and away from one another. (See fig 5).

The applied embodiment of Toti does not teach:
b. a first end plate attached to said first end and an second end plate attached to said second end;
f. said distal first trolley comprising of a first two chassis wheel assembly and a second two chassis wheel assembly each comprising of two wheels that are configured to roll in said first track of said headrail and a distal first trolley axle connecting said first two chassis wheel assembly and second two chassis wheel assembly and a magnet attached to said distal first trolley axle and said magnet is removably in communication with a first end plate attached to said first end of said headrail rail and said distal first trolley axle which is part of said distal first trolley is connected to said first vertical rail and said first proximal pleat of said fabric covering panel connected to said first vertical rail; 
g. said proximal first trolley comprising of a first two chassis wheel assembly and a second two chassis wheel assembly wherein said first two chassis wheel assembly comprises of two wheels that are configured to roll in said first track of said headrail and a proximal first trolley axle connecting the said first two chassis wheel assembly and second two chassis wheel assembly and a magnet attached to said distal first trolley axle and said magnet is removably in communication with the second end plate attached to said second end of said headrail rail and said proximal first axle which is part of said proximal first trolley which is connected to said second vertical rail and said second proximal pleat of said fabric covering panel connected to said second vertical rail; 
j. said fabric covering panel being attached to said distal first trolley first vertical rail at a receiver for said fabric covering panel using said first distal pleat and said fabric covering panel having a filler captured in said first distal pleat of said fabric covering panel; 
k. said fabric covering panel being attached to said proximal first trolley second vertical rail at a receiver for said fabric covering panel using said first proximal pleat and said fabric covering having a filler captured in said first proximal pleat of said fabric covering panel; 
l. having holes and said fabric covering panel, polymer and adhesive reinforcing member having an adhesive reinforcing member hole that aligns with said hole in said fabric covering panel, at the holes and said holes in fabric covering panel

However, another embodiment of Toti as seen in Figs 17-25 teaches:
b. a first end plate (Fig 21, 161) attached to said first end and an second end plate (Fig 21, 163) attached to said second end;
f. said distal first trolley (Fig 19) configured to roll in said first track of said headrail (Fig 20) and said distal first trolley is connected to said first vertical rail (Fig 19 shows L-shaped mounting rod attached to trolley, and Fig 22 shows vertical rail 115 attached to other end of L-shaped mounting rod.) and said first proximal pleat of said fabric covering panel connected to said first vertical rail (Fig 25); 
g. said proximal first trolley (Fig 19) configured to roll in said first track of said headrail (Fig 20) and said proximal first trolley which is connected to said second vertical rail (Fig 19 shows L-shaped mounting rod attached to trolley, and Fig 22 shows vertical rail 115 attached to other end of L-shaped mounting rod.)and said second proximal pleat of said fabric covering panel connected to said second vertical rail (Fig 25); 
j. said fabric covering panel (Fig 25, 110B) being attached to said distal first trolley first vertical rail at a receiver (See annotated Fig 25) for said fabric covering panel using said first distal pleat and said fabric covering panel having a filler (Fig 25, 193) captured in said first distal pleat of said fabric covering panel; 
k. said fabric covering panel being attached to said proximal first trolley second vertical rail at a receiver (See annotated Fig 25) for said fabric covering panel using said first proximal pleat and said fabric covering having a filler (Fig 25, 193) captured in said first proximal pleat of said fabric covering panel; 

    PNG
    media_image2.png
    445
    1057
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of features of the 2nd embodiment of Toti and apply them to, or with, the first embodiment of Toti in order to provide the predictable as one or a variety of alternative structural means and/or orientations to provide a retractable covering for opening and closing.

Grosh teaches a trolley comprising of a first two chassis wheel assembly and a second two chassis wheel assembly each comprising of two wheels and a trolley axle connecting said first two chassis wheel assembly and second two chassis wheel assembly (Fig 4). This trolley can be configured as either a distal first trolley or a proximal first trolley, and to roll in said first track of said headrail (Fig 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of primary reference Toti with the trolley of secondary reference Grosh. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the simpler tubular construction and/or provide additional wheels for stability as some non-limiting examples.

Takazawa teaches a magnet attached to a trolley (Fig 3, Background) for the closing of a curtain. Note too that the claimed phrase “in communication with” is extremely broad and is being interpreted as such, for example, all of the parts are in communication with one another to function as a system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toti and Grosh with the magnet of Takazawa. One of ordinary skill in the art would have been motivated to make this modification in order to releasably fix one edge of the covering to one end of the track or the other, or in the case of a center opening application, another trolley.

Paratore teaches holes in a fabric covering panel, and a polymer and adhesive reinforcing member having a hole that aligns with said hole in said fabric covering panel, at the holes and said holes in fabric covering panel (Fig 1, 40)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the covering of Toti with the holes and reinforcing members of Paratore. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive retention of the carriers to the fabric covering panel, and to prevent the carriers from tearing through the fabric covering panel.

Regarding Claim 3:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said first vertical rail having a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel and said second vertical rail having a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193. Also, being capable of receiving two different sizes of fabric is broad, as size of the fabric can refer to height, length, thickness, or any other dimensional attribute.).

Regarding Claim 5: 
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches the said first vertical rail (Fig 25, 115) is capable of receiving said fabric covering panel (Fig 25, 110) with said filler (Fig 25, 193) in a first receiver such that the said fabric covering panel is attached to said first vertical rail at said first receiver.

    PNG
    media_image2.png
    445
    1057
    media_image2.png
    Greyscale


Regarding Claim 6 (Currently amended):
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches the said second vertical rail is capable of receiving said fabric covering panel with said filler in a first receiver such that the said fabric covering panel is attached to said second vertical rail at said first receiver. (See annotated Fig 25 above)

Regarding Claim 10:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said distal first trolley is reversible such that it can be configured to be a proximal first trolley by reversing the trolley axle direction (It is taught in Column 11 lines 61-63 that the applied embodiment also teaches the first and second distal trolleys are expected to be used in a same manner as shown in the embodiment of Fig 5).

Regarding Claim 11:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said proximal first trolley is reversible such that it can be configured to be a distal first trolley by reversing the trolley axle direction (It is taught in Column 11 lines 61-63 that this embodiment also teaches the first and second distal trolleys are expected to be used in a same manner as shown in the embodiment of Fig 5).

Regarding Claim 12:
A first embodiment of Toti as seen in figs 1-16 teaches a retractable covering having opposite vertical ends disposed horizontally from one another (Fig 1), movable between extended and retracted positions whereas said retractable covering is a pleated fabric (Fig 1, 10) forming the covering and said retractable covering formed from said pleated fabric has a distal end and a proximal end and said retractable covering comprising: 
a. said retractable covering said pleated fabric proximal end is supported by a first rail carrier trolley (Fig 6, 12) movable within a second track in a head rail and said distal end of said retractable covering said pleated fabric is supported by a second rail carrier trolley (Fig 3, 12) movable within said second track (Fig 6, 36) in said head rail (Fig 6, 11) and said headrail is made of an elongated horizontal extruded material and said headrail having a proximal end and a distal end and said headrail comprising of a headrail rail (Fig 6, 11) and said headrail rail having a first track (Fig 6, outside of rail) adaptable for supporting a first trolley (Fig 5, 29) and a second trolley (Fig 5, 30) and said second track (Fig 6, 36) adaptable for supporting at least a first rail carrier trolley (Fig 6, 12) and a second rail carrier trolley (Fig 3, 12) carriers trolley and said retractable covering said pleated fabric and said pleated fabric comprising of a plurality of pleats and the first pleat of said plurality of pleats being supported by said first rail carrier trolley (Fig 6) at said proximal end of said fabric covering panel and being located at said proximal end of said headrail and the second pleat of said plurality of pleats being supported by said second rail carrier trolley (Fig 6) at said distal end of said fabric covering panel and being located at said distal end of said headrail and said fabric covering panel being horizontally collapsible and said fabric covering panel attached to said first rail carrier trolley (Fig 6) said fabric covering panel attached to said second rail carrier trolley (Fig 6) wherein: 
b. and said first trolley (Fig 5, 29) supports a first vertical rail (Fig 2, 20) and said second trolley (Fig 5, 30) supports a second vertical rail (Fig 2, 20); and
said vertical rail attached to said first trolley;
g. wherein the each of the retractable covering vertical ends is moveable in a horizontal direction toward and away from one another. (See fig 5)
The applied embodiment of Toti does not teach:
a first end plate on said headrail rail distal end and a second end plate on said headrail rail proximal end
a first hole located at the top of said fabric covering panel and located at said distal end of said headrail and said first hole having a polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said first hole and said first hole located at the top of said fabric covering panel attached to said first rail carrier trolley a second hole located at the top of said fabric covering panel and located at said proximal end of said headrail and said second hole having said polymer and adhesive reinforcing member attached to said fabric covering such that it surrounds said second hole and said second hole located at the top of said fabric covering panel attached to said second rail carrier trolley wherein: 
said headrail rail supporting said first trolley and said second trolley in said first track such that said first trolley is moveable in said first track and said second trolley is moveable in said first track
c. said first trolley comprising of a first chassis wheel assembly and a second chassis wheel assembly and said first chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail and said second chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail and a first trolley axle connecting said first chassis wheel assembly and said second chassis wheel assembly and a magnet attached to said first trolley axle and said magnet in communication with said first end plate attached to said distal end of said headrail rail; 
d. said fabric covering panel being attached to said first trolley first vertical rail using said first pleat at a first vertical rail receiver for said fabric covering panel and said fabric covering first pleat having a filler to spread said fabric covering pleat to captured said first pleat in said first vertical rail receiver; 
e. said second trolley comprising of a third chassis wheel assembly and a fourth chassis wheel assembly and said third chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail, and said fourth chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail and said fourth chassis wheel assembly having a screw located in said fourth chassis wheel assembly to connect the said second trolley to said headrail rail and a magnet attached to said second trolley axle and said magnet in communication with said second end plate attached to the proximal end of said headrail rail, and said vertical rail attached to said first trolley; 
f. said fabric covering panel being attached to said second trolley second vertical rail using said second pleat at a second vertical rail receiver for said fabric covering panel and said fabric covering second proximal pleat having said filler to spread said fabric covering second proximal pleat to capture said second proximal pleat in said second vertical rail receiver. 
However, another embodiment of Toti teaches:
a first end plate (Fig 21, 160) on said headrail rail distal end and a second end plate (Fig 21, 161) on said headrail rail proximal end
said headrail rail supporting said first trolley and said second trolley in said first track such that said first trolley is moveable in said first track and said second trolley is moveable in said first track (Fig 20) 
d. said fabric covering panel being attached to said first trolley first vertical rail using said first pleat at a first vertical rail receiver for said fabric covering panel and said fabric covering first pleat having a filler (Fig 25, 193) to spread said fabric covering pleat to captured said first pleat in said first vertical rail receiver; and

    PNG
    media_image2.png
    445
    1057
    media_image2.png
    Greyscale

a screw (Fig 31, 254) to connect the said second trolley to said headrail rail (Fig 31) attached to the proximal end of said headrail rail, and 
e. said fabric covering panel being attached to said second trolley second vertical rail using said second pleat at a second vertical rail receiver for said fabric covering panel and said fabric covering second proximal pleat having a filler (Fig 25, 193) to spread said fabric covering second proximal pleat to captured said second proximal pleat in said second vertical rail receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of features of the 2nd embodiment of Toti and apply them to, or with, the first embodiment of Toti in order to provide the predictable as one or a variety of alternative structural means and/or orientations to provide a retractable covering for opening and closing.
Paratore teaches:
a first hole having a polymer and adhesive reinforcing member (Fig 1, 40) attached to said fabric covering such that it surrounds said first hole and a second hole having said polymer and adhesive reinforcing member (Fig 1, 40) attached to said fabric covering such that it surrounds said second hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the covering of Toti with the holes and reinforcing members of Paratore. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive retention of the carriers to the fabric covering panel, and to prevent the carriers from tearing through the fabric covering panel.
	
Grosh teaches:
a first trolley comprising of a first chassis wheel assembly and a second chassis wheel assembly (Fig 4) and said first chassis wheel assembly comprising of two wheels (Fig 2, 25) configured to roll in said first track of said headrail and said second chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail and a first trolley axle (Fig 4, 136) connecting said first chassis wheel assembly and said second chassis wheel assembly; and 
a second trolley comprising of a third chassis wheel assembly and a fourth chassis wheel assembly (Fig 4) and said third chassis wheel assembly comprising of two wheels (Fig 2, 25) configured to roll in said first track of said headrail, and said fourth chassis wheel assembly comprising of two wheels configured to roll in said first track of said headrail 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti and Paratore with the trolley of Grosh. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the simpler tubular construction of the trolley.

Takazawa teaches a magnet attached to a trolley (Fig 3, Background) for the closing of a curtain. Note too that the claimed phrase “in communication with” is extremely broad and is being interpreted as such, for example, all of the parts are in communication with one another to function as a system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toti, Paratore and Grosh with the magnet of Takazawa. One of ordinary skill in the art would have been motivated to make this modification in order to releasably fix one edge of the covering to one end of the track or the other, or in the case of a center opening application, another trolley.

Regarding Claim 14:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches second vertical rail has a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Regarding Claim 19:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said first vertical rail is capable of receiving a fabric covering panel size in a second receiver such that the said fabric covering panel is attached to said distal trolley vertical rail at said second receiver. (Fig 24 shows an elongated strip of fabric being installed in receivers 173 and 174).

Regarding Claim 20:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said filler is selected from the group consisting of plastic and aluminum. (Abstract)

Regarding Claim 22:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said first vertical rail has a first receiver and a second receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Regarding Claim 23:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said second vertical rail has a third receiver and a fourth receiver capable of receiving two different sizes of said fabric covering panel. (Figs 23-25, elements 173 and 174 are receivers, as is the portion of the vertical rail that receives the pleated fabric with filler 193).

Claims 2, 4, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Toti, Paratore, Grosh, and Takazawa as applied to claims 1 and 12 above, and further in view of US Pat. 8,469,078 – Drew.

Regarding Claim 2:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said distal first trolley and said proximal first trolley further includes a vertical leg secured to said first vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to other end (the vertical portion) of the L-shaped mounting rod.). 
Toti does not teach said vertical leg being pivotal about said first and second distal trolley axle to permit said first vertical rail to pivot within a vertical plane.
However, Drew teaches said vertical leg being pivotal about said first and second distal trolley axle to permit said first vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 4:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said distal first trolley further includes a first vertical leg secured to said first vertical rail. (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to the other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said first vertical leg being pivotal about said distal first trolley axle to permit said first vertical rail to pivot within a vertical plane.
However, Drew teaches said first vertical leg being pivotal about said distal first trolley axle to permit said first vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 13:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
wherein said second trolley further includes a second vertical leg secured to said second vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to the other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said second vertical leg being pivotal about said second trolley axle to permit said second vertical rail to pivot within a vertical plane.
However, Drew teaches said second vertical leg being pivotal about said second trolley axle to permit said second vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 15:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 12.
Furthermore, Toti teaches said first trolley further includes a first vertical leg secured to said first vertical rail (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to the other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said first vertical leg being pivotal about said first trolley axle to permit said first vertical rail to pivot about said first trolley.
However, Drew teaches said first vertical leg being pivotal about said first trolley axle to permit said first vertical rail to pivot about said first trolley (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Regarding Claim 21:
The combination of Toti, Grosh, Takazawa, and Paratore teaches all limitations of claim 1.
Furthermore, Toti teaches said proximal first trolley further includes a vertical leg secured to said second vertical rail. (Fig 19 shows L-shaped mounting rod (a portion of which is vertical and is being interpreted as the vertical leg) attached to trolley, and Fig 22 shows vertical rail 115 attached to the other end (the vertical portion) of the L-shaped mounting rod.).
Toti does not teach said second vertical leg being pivotal about said proximal first trolley axle to permit said second vertical rail to pivot within a vertical plane.
However, Drew teaches said second vertical leg being pivotal about said proximal first trolley axle to permit said second vertical rail to pivot within a vertical plane (Figs 11A-11C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Toti, Grosh, Takazawa, and Paratore with the pivotal vertical leg of Drew. One of ordinary skill in the art would have been motivated to make this modification in order to make the axis of rotation of the pivotal leg coincident with the central axis of the trolley, thereby minimizing the lateral force imparted to the trolley by the movement of the covering due to contact with other objects.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
The added limitation of “having opposite vertical ends disposed horizontally from one another… wherein the each of the retractable covering vertical ends is moveable in a horizontal direction toward and away from one another.” Does not distinguish over the prior art of record. See Toti fig 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634